Citation Nr: 1426811	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  06-34 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from August 1971 to May 1974.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2011, the Veteran testified during a hearing before the undersigned Veteran's Law Judge at the RO; a transcript of the hearing is of record.  

This claim was previously before the Board in August 2011, April 2013 and November 2013, each time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining medical opinions.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  The competent probative evidence of record does not diagnose the Veteran with PTSD at any time during the appeal period.  

2.  An acquired psychiatric disorder other than PTSD, to include poly substance abuse, personality disorder, dysthymic disorder and bipolar disorder was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related to such service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be granted for certain chronic diseases, including certain types of psychosis, when such disease manifests itself and is identified as such in service, or is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1133, 1137; 38 C.F.R. §§ 3.307 , 3.309; Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b).  38 C.F.R. § 3.384 defines psychosis as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran initially submitted a claim of service connection for PTSD.  See September 2004 VA Form 9.  As the Veteran has been diagnosed with psychiatric disorders other than PTSD, Board has expanded the issue on appeal to include all acquired psychiatric disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).  As the claims for PTSD and other acquired psychiatric disorders are intertwined and the symptoms of the Veteran's numerous acquired psychiatric disorders cannot be separated, the Board will evaluate the Veteran's claim for entitlement to an acquired psychiatric disorder to include PTSD simultaneously.

The Veteran asserts that he suffers from PTSD as due to in-service stressors.  Specifically, he contends that he was in a motor vehicle accident in service due to mortar fire.  He was thrown from the vehicle, remained in an unconscious state for three days and was hospitalized for three weeks.  Confirmation of this stressor has been received and the Board concedes that the Veteran was involved in a motor vehicle accident in service and that the Veteran experienced a trauma as a result of this accident.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

However, if, as in the present case, the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to his "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

A review of the Veteran's service treatment records show that he was not diagnosed with PTSD in-service.  A review of the Veteran's post service medical records show treatment for several different psychiatric disorders.  Further, the record contains a difference of opinion as to whether the Veteran's psychiatric symptomatology supports a diagnosis of PTSD.  The Veteran has a long and complicated history of acquired psychiatric diagnoses and the Board will attempt to expound on this history in order to paint a clear picture of why the Veteran is not entitled to service connection for PTSD or for an acquired psychiatric disorder.  

The Veteran has had several psychiatric hospitalizations starting in the late 1970's.  The Veteran identified Twin Valley Behavioral HealthCare in Columbus, Ohio as one of the facilities where he received care.  The RO requested medical records from this facility, but a negative response was received with a statement that no records for the Veteran could be located.  The Veteran also identified the Ohio Department of Mental Health as being a medical provider.  However, they sent in a letter, in March 2014, to the RO stating that they have searched by name and/or social security number and they were unable to locate a record of hospitalization.  

In March 1988, the Veteran was readmitted to the VA PCT (PTSD Clinical Team) clinic for the sixth time for substance abuse.  He was discharged from the clinic in February 1988 after he was caught storing "street drugs" and alcohol in the ceiling of the basement bathroom.  Upon re-admission, the Veteran stated that he was using drugs prior to being admitted in February and that he was unable to get anything to calm him down in the clinic, so he decided to bring in his own medication to help through the withdrawal.  Upon his admission in March 1988, he told the examiner that he experienced flashbacks and nightmares regarding Vietnam, but was vague in his description of these flashbacks and nightmares.  At the end of the examination, the staff physician diagnosed the Veteran with PTSD and mixed drug abuse.  

Also in March 1991, he returned to the PCT clinic for substance abuse treatment.  This is the same clinic where he received treatment in 1988.  At this time, there is no diagnosis of PTSD but instead a diagnosis of poly substance dependency, and alcohol abuse.  He completed a 3-week long program and was evaluated by a social worker, M.P.  The Veteran did not return to the VA for mental health treatment until many years later.  

In 2002, the Veteran was admitted to the VA for prescription drug abuse.  In December 2002, he saw a VA psychologist and was diagnosed with malingering.  The note indicated that there was a long history of polysubstance abuse and prescription medication abuse.  When asked why the Veteran was referred to the psychologist, the Veteran stated that he did not know.  When the examiner reminded the Veteran that he complained of mental health issues, he remembered why he was there.  The examiner noted that forgetting that you have PTSD or any other mental health condition upon meeting a psychiatrist is not typical.  The examiner also noted that the Veteran was prescribed psychiatric medications, but stopped taking them due to the side effects.  When asked about the side effects, the Veteran had no response.  At this examination, the psychiatrist diagnosed the Veteran with poly substance abuse and a personality disorder.  The Veteran did not return to this psychiatrist.  

In 2003, the Veteran went to see another VA physician Dr. K, who diagnosed the Veteran with dysthymic disorder and sent the Veteran back to the PCT clinic.  In December 2003, the Veteran was examined by M.P, at the PCT clinic.  The same M.P that saw the Veteran in 1991.  The Veteran spoke about his experiences in Vietnam with M.P. and told M.P. that after he returned from Vietnam, family and friends did not believe the nature of experiences in Vietnam and so he decided to falsify stories regarding reconnaissance missions in Vietnam.  Upon this revelation, M.P. sent the Veteran to Dr. N, a psychologist at the PCT clinic and Dr. N concluded that the Veteran did not have a PTSD diagnosis and could no longer stay at the PCT clinic.  When the Veteran was told that he could no longer be a patient at the clinic, he became angry.  Dr. N noted that there were some PTSD symptoms that the Veteran exhibited, but not enough to warrant a diagnosis.  

In May 2004, the Veteran was examined by Dr. W, a VA psychologist.  Upon examination, the Veteran admitted to Dr. W that he had lied to multiple providers in the past regarding his symptoms in order to fulfill his desire to be service connected for PTSD.  Dr. W diagnosed the Veteran with a personality disorder and not PTSD.  In June 2004, The Veteran met with Dr. W, and Dr. W continued his previous diagnosis.  The Veteran brought his wife to meet Dr. W and the Veteran's wife told the examiner that she did not feel as though the Veteran could take another "slap in the face" by being turned down again for entitlement to service connection for PTSD.  The examiner informed the Veteran's wife that the Veteran's deceitfulness with other examiners was not going to help his claim.  The Veteran dismissed offers from Dr. W for cognitive behavior therapy.  He replied that he was using psychological services to substantiate his claim and is not planning to pursue actual treatment.  The Veteran also stated that he was prescribed multiple psychiatric medications but did not take them due to side effects.  When the examiner asked what the side effects were, he could not list any.  The examiner noted that typically a side effect serious enough to render someone unwilling to take the medication is also a side effect that is remembered.  

The Veteran saw Dr. W again in August 2004 and they once again discussed how the Veteran was upset that he was not service connected for his PTSD.  The Veteran began blaming multiple sources for psychosocial distress, but still continued to refuse treatment.  

The Veteran went back to Dr. K in 2004, who changed her diagnosis to PTSD and sent the Veteran back to the PCT clinic.  The PCT clinic refused the consult due to their previous encounters with the Veteran, and their determination that he does not PTSD.  

In 2006 and 2007, the Veteran was evaluated by a VA social worker, R.B. on a few occasions for anger management work.  R.B. did diagnose the Veteran with PTSD and bipolar disorder.  However, it is not clear on what the PTSD diagnosis was based upon and no opinion or rationale was provided.  

The Veteran underwent a VA mental health examination in 2007.  The Veteran's primary complaint presented to the examiner was anger and resentment against the government, which had denied him service connection for his PTSD as a result of the motor vehicle accident the Veteran suffered in service, which is the Veteran's reported stressor.  At this examination the Veteran spoke in a tangential manner; he described difficulty sleeping, but did not have intrusive recollections.  Further, the examiner concluded that because he was unconscious after the accident he did not react to it with fear or helplessness.  The Veteran reported some nightmares, but the content of the nightmares are not related to his stressor.  The examiner reported that Veteran does not have a good recollection of the traumatic event, but did display a startle response and avoids social contact.  He did display hyper arousal symptoms and his psychosocial, occupational and educational capacity was significantly impaired due to his medical conditions.  The examiner concluded that the Veteran does meet the criteria for a traumatic event, but does not meet the DSM IV PTSD criteria of intrusive recollection, avoidance and numbing response.  He has occasional PTSD symptoms, but they appeared not to be severe.  The Veteran's psychomotor testing results revealed a high intelligence level and did not show any impairment in cognitive functioning.  Lastly, the examiner concluded that he has no significant mental disorder that meets all the DSM-IV criteria, but that the Veteran suffers severe psychosocial impairment due to medical conditions.  

In December 2010, the Veteran was examined by another VA psychiatrist and this examiner opined that the Veteran had a mood disorder and sleep disorder due to a medical condition of chronic pain.  In December 2010, the Veteran saw Dr. W again who diagnosed him with a depressive disorder, nos, personality disorder, ruled out and mood disorder, ruled out due to a general medical condition.  
In August 2011, the Veteran underwent another VA mental health evaluation.  The examiner at this evaluation was extremely thorough.  The examiner determined that the Veteran did not have PTSD that conforms to DSM-IV criteria.  This conclusion was based on the following tests that were conducted: Minnesota Multiphasic Personality Inventory-2 (MMPI-2); Millon Clinical Miltiaxial Inventory; and the PTSD Checklist Military (PCL-M).  The MMPI-2 was valid.  The examiner reported that individuals with similar profiles tend to have very deviant social, political and religious convictions. They tend to feel depressed, anxious, and worthless but others question the sincerity of these expressions.  They often make favorable first impressions but then manipulate others, which produces feelings of resentment in long-term relationships. 

The Veteran scored a 66 on the PTSD PCL-M.  Scores above 50 are considered consistent with PTSD; however, according the examiner, the PCL-M is a face-valid self-reporting measure that is highly subject to exaggeration, according to the examiner.  Millon Clinical Multiaxial Inventory profile was valid.  The results indicated little to no interest in other people, being detached and withdrawn from others and often functioning in the margins of society.  In summary, the examiner determined that the results of psychological testing were consistent with the clinical interview but inconsistent with a diagnosis of PTSD.  To the extent to which the Veteran had a mood disorder, the examiner noted that it could be related to the military if it was related to service connected medical conditions but the examiner was unable to make the decision as the Veteran was a poor historian and focused on proving PTSD and therefore he was not able to obtain an accurate range and report of his experiences or their onset.  He also was unable to provide an opinion as to whether the problems were caused by the jeep accident or other accidents but noted that it did appear that his mood worsened as his physical health declined but the undersigned cannot state without resorting to mere speculation if this is due to or related to the service connected medical condition.

In 2013, the Veteran underwent another VA mental health examination.  The examiner reviewed all of the Veteran's medical history and opined that the Veteran does not have PTSD.  The examiner continued the previous diagnosis of an Axis II, personality disorder, with no significant Axis I mental disorder, which meets the DSM IV criteria.  The diagnosis was that the Veteran does not have a primary mental health disorder.  Lastly, the examiner concluded that the Veteran has a history of conveying medical and/or psychiatric information in such a way as to be diagnosed in hopes of being compensated for the medical/psychiatric condition.  According to this examiner, only one doctor, out of the many the Veteran has seen over the years, thought the Veteran may have PTSD and he has used that fact to his advantage.  The examiner went on to note that all of the Veteran's other providers state that he does not have PTSD.   The Veteran endorsed multiple symptoms of PTSD when the PCL (PTSD Check List) was placed in front of him during testing.  However, the Veteran had difficulty generating PTSD symptoms without prompting.  The examiner stated that multiple attempts were made to discuss the symptoms he was experiencing and he continued to want to discuss the trauma and his military experience.  During the examination, the Veteran avidly and excitedly talked about his Vietnam experiences, often while smiling.  He did not demonstrate any avoidance of speaking about his trauma or Vietnam.  The Veteran did not display sadness or anxiety as he spoke nor did he appear anxious to move onto another topic.  The examiner noted that typically in PTSD examinations, the discussion of the trauma elicits some type of avoidance or anxiety or outward display of emotions.  He did provide some examples of PTSD symptoms, but not the range and variety that an examiner would typically see in PTSD patients.  

The examiner further noted that the nature and etiology of the Veteran's psychiatric disorders are due either to his more obvious, and historically agreed upon, personality disorder diagnosis or, less obviously the impact of how the Veteran chooses to cope with a variety of situational stressors as they arise in his life.  The final opinion of the examiner is that it is not likely at all that the Veteran is currently suffering from a diagnosable (DSM-IV standards) psychiatric disability.  Any claim that his current angry mood was caused or aggravated by his service connected disability appears to be totally unfounded.   

The most recent VA mental health evaluation was conducted in April 2014.  Again, the examiner has not diagnosed the Veteran with PTSD.  The examiner stated that the Veteran does not meet the DSM-IV diagnostic criteria for PTSD.  The Veteran's primary mental health diagnosis is that of a personality disorder (antisocial, narcissistic), which conveys and enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture, is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time and leads to distress or impairment.  The examiner further opined that the Veteran's personality disorder is not caused or aggravated by the Veteran's service connected disabilities.  She based this opinion on the fact that by definition, a personality disorder diagnosis conveys an enduring pattern of inner experience that leads to distress and impairment.  Further, the examiner opined that the mental health condition to include substance dependence and personality disorder are not likely caused by or the result of the Veteran's military service.  

Analysis

The Veteran has submitted several statements in support of his claim.  The Veteran adamantly believes that he suffers from PTSD that is due to his military experience.  When the Veteran first filed for entitlement to service connection for PTSD, he was denied by the RO due to lack of stressor verification.  The Veteran worked tirelessly to get his stressor verified.  He diligently found and located one of his superior officers to verify that the accident occurred, that the Veteran was unconscious for a period of time and that he was hospitalized.  The stressor has been verified and this is no longer a point of contention.  The Board concedes that the stressor did occur.  

The Veteran and the Veteran's wife have submitted statements in support of his claim.  The Veteran's wife discussed in a July 2012 statement, the Veteran's behavior and how it has affected their family.  However, more importantly, the Veteran's wife discusses how the Veteran has become obsessed with receiving service connection for PTSD and how the government is the cause of his pain and is crushing his spirit by not granting service connection for PTSD.  

Currently, this case turns on whether or not the Veteran has a PTSD diagnosis and whether that diagnosis is due to some injury or event, which occurred in service.  The law states that if the Veteran is diagnosed with PTSD and that diagnosis is based on fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD then the Veteran can be service connected for PTSD. 

There is a considerable amount of conflicting medical evidence diagnosing the Veteran with various acquired psychiatric disorders.  It appears as though, many providers have had difficulty providing a clear diagnosis because of the Veteran's disinterest in receiving treatment for his acquired psychiatric disorders, the sporadic nature of the Veteran's mental health treatment, the manipulative nature of the Veteran and the inconsistencies in his statements.  

In deciding whether the Veteran has a current diagnosis of PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Since the 1980's, the Veteran has been sporadically diagnosed with PTSD.  In the 1980's he was at the VA PCT clinic where there was diagnosis of PTSD that continued for many years, but was later changed to a different acquired psychiatric diagnosis.  In 1998, the Veteran was evaluated at the Ohio Psychological Enterprises by Dr. H.R.A.  The Veteran immediately informed the examiner that he had been evaluated by his office previously in September 1996 and was diagnosed with PTSD.  Upon the conclusion of the examination in 1998, the examiner continued the diagnosis of PTSD.   

In 2004, Dr. K, a VA physician and not a psychiatrist or psychologist, diagnosed the Veteran with PTSD based on the fact that he told her that he had intrusive dreams and flashbacks.  Veteran told Dr. K that he had received medals during his time in the military.  Dr. King, who is not a VA psychologist or psychiatrist, referred the Veteran to psychiatry for a follow up.  However, when he arrived for his follow appointment with C.N, a psychiatrist, the Veteran said that he minimal symptoms of PTSD.  He stated that he only had occasional nightmares and flashbacks and that his life had been changed by Vietnam.  Psychiatrist, C.N, notes that Veteran does not have a purple heart and the Veteran told him that he did not engage in combat with the enemy.  Upon review of the Veteran's file and examining the Veteran, C.N. told the Veteran that he did not qualify for participation in the PCT clinic, as he did not have PTSD.  

After the diagnosis of PTSD made in 2004 by Dr. K a medical doctor, and then subsequently quickly refuted by the PCT psychologist, there are no other PTSD diagnoses.  The Board has determined that the PTSD diagnosis made by Dr. K in 2004 is not probative because it is based upon untrue and inconsistent statements made by the Veteran regarding his experiences in Vietnam, specifically combat experience and the extent to which he experiences nightmares and flashbacks.  

The Veteran was seen in 2006 and 2007 by a VA social worker, R.B., who diagnosed the Veteran with PTSD and bipolar disorder.  However, it is important for this case to note that R.B. is a social worker and not a VA psychologist or psychiatrist and it is unclear whether this diagnosis was made in accordance to the DSM IV.  The social worker does not provide an accompanying rationale on why he believes the Veteran has PTSD.  

The Board has concluded that the competent probative evidence of record does not diagnose the Veteran with PTSD for VA purposes.  Further, the Board would like to note that it is not under any legal obligation to follow the interpretation, diagnosis or opinions of the Social Security Administration when making disability entitlement evaluations.  The Veteran received Social Security disability benefits for PTSD and other disabilities.  

The Veteran does not have a PTSD diagnosis from a VA psychologist or psychiatrist.  As a result, the Veteran is not entitled the service connection for PTSD based upon "fear of hostile military or terrorist activity".  The Veteran did not engage in combat and his stressor is not related to combat; thus, the Veteran cannot be service connected for PTSD under this theory of entitlement.  Lastly, due to the fact that there have been numerous medical providers, including VA psychologist and psychiatrist that clearly refute any diagnosis of PTSD made by either non-VA psychiatrist or psychologist or a VA medical physician, the Board is lead to concluded that the competent probative evidence of record does not diagnose the Veteran with PTSD.  

The Board would also like to observe that even though the Veteran strongly believes that he has PTSD and that this disability is due to his military service, the Board finds that the Veteran is incredible, not an accurate historian and is trying to manipulate medical diagnoses in his favor in order to obtain service connection for PTSD.  The Board has based this conclusion on the following evidence. 

First, the Veteran on more than occasion told an examiner that he is just seeking service connection, he does not have any intention of seeking treatment for any of his numerous mental health diagnoses and he refuses to follow any of the prescribed treatment because of side effects, but when asked about those side effects, he could not list any.  In 2013, a VA examiner wrote, "the Veteran is no longer in any active MH treatment; nor does he take psychoactive medications for mood d/o.  There are notes indicating that he comes in for evaluations (usually for PTSD), but not for care.  His motivation at those times was suspect.  There is ample evidence to suggest that mental health providers should use caution with respect to the veracity of this Veteran's self-reported symptoms."  

Second, there is further evidence of the Veteran attempting to manipulate his diagnosis by making inconsistent statements.  In August 2011, the Veteran underwent a VA examination as noted above.  When asked whether the Veteran had any behavioral issues during high school, he denied any such issues.  However, when answering questions during his psychological testing, he indicated he had been suspended from school one or more times for bad behavior.  The examiner felt that this inconsistency called into question the Veteran's ability to self-report.  

Third, the Veteran has repeatedly stated that he re-experiences his stressor as evidence by his inability to drive.  He reported that in 1986 he quit working and went on Social Security disability because he was working as a truck driver and would get tunnel vision and anxiety driving.  However, the Veteran has also recounted several instances where he would leave home without telling anyone and drive for days and days across state lines just to get away.  The Veteran has also received numerous DUI's and had his license revoked.  The evidence suggests that the Veteran can and does drive; and at some points in his life, he drives with great frequency.  He also told the VA examiner in 2011 that he retested for his driver's license under his son's birth certificate because they have the same name, so that he could obtain a license.  He was prosecuted for this violation.  The Veteran also has a felony from the VA for bringing some type of medication onto Federal property.  
Fourth, in 2002, a VA psychiatrist diagnosed the Veteran with malingering, which is the fabricating or the exaggeration of mental or physical disorders for a variety of motives or gains.  

The Board has weighed the positive and negative evidence related the Veteran's claim of entitlement to service connection for PTSD and has concluded that entitlement is not warranted.  The Veteran has been evaluated, but not treated, for psychiatric disorders for many years.  There are diagnoses of PTSD, but for the reasons stated above; those diagnoses have been found not to be as probative as the multitude of diagnoses that state that the Veteran does not have PTSD.  

Apart from PTSD, the Veteran has been diagnosed with polysubstance disorder, dysthymic disorder, mood disorder, bipolar disorder and personality disorder among other psychiatric disorders.  To the extent to which he had a diagnosis of personality disorder, VA regulations provide that in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior will be accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  Chronic psychoneurosis of long duration and other psychiatric symptomatology shown to exist prior to service with the same manifestations during service will also be accepted as showing preservice origin.  Furthermore, personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c).  In other words, to the extent to which the Veteran has been diagnosed with a personality disorder, such a disorder is not a disability for VA compensation purposes. 

Concerning the other acquired psychiatric disorders (mood disorder, dysthymic disorder, etc.), he has current diagnoses.  He also was treated in service for various psychiatric disorders.  While the Veteran has had a variety of psychiatric diagnoses, he had never affirmatively been diagnosed with a condition which is considered a psychosis under 38 C.F.R. § 3.384.  While a 1976 record suggested the presence of schizophrenic reaction it was noted that they were "unable to rule out" the disorder, not that he had the disorder.  Furthermore, subsequent VA examinations conducted detailed thorough examinations that considered the entire record, including the 1976 record and concluded there was no Axis I diagnosis that met all DSM-IV criteria.  As he has not been diagnosed with a psychosis or other disease under 38 C.F.R. § 3.309(a), the Veteran's claim cannot be processed under a theory of continuity of symptomatology under 38 C.F.R. § 3.303(b). Walker, 708 F.3d at 1340.

However, the only opinion suggesting a relationship is the August 2011 VA examination that concluded the mood disorder "could be related to the military if it is caused by his service connected medical conditions, however the undersigned finds it impossible to make this decision especially since the Veteran was a poor historian and quite focused on proving PTSD and therefore it was not possible to get an accurate range and report of the Veteran's experiences and onset of said experiences."  The August 2011 examiner likewise indicated he could not provide an opinion as to the relationship between the medical problems and the jeep accident without resort to speculation.  It has been observed that statements from doctors which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).

Furthermore, the Board specifically remanded the claim for clarification of this issue, to see if his acquired psychiatric diagnoses could be caused or aggravated by the inservice accident or his service connected disabilities and the examiner returned a negative opinion.  Specifically, in May 2013, a VA examiner concluded that there was no significant Axis I mental disorder that met all DSM-IV criteria and the only diagnosis was Axis II personality disorder.  The examiner further noted that the nature and likely etiology of any psychiatric disorders, if claimed in the present, were due to the more obvious and historically agreed upon personality disorder to less obviously on how he chooses to cope with situational stressors.  The examiner concluded that any claim that his mood was caused or aggravated by service connected disabilities was unfounded.  The April 2014 examiner stated that the most agreed diagnosis was that of personality disorder as the mood disorders have been diagnosed off and on over the years sometimes related to substance-induced, sometimes chronic pain, sometimes lifelong neurotic condition and sometimes not diagnosed at all.  He reiterated that the personality disorder was not caused by either service or service-connected disabilities.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Simply stated, while there are indications that the Veteran does have some PTSD symptoms, the medical evidence in this case provides highly probative evidence against the claim that the Veteran does not have PTSD at this time and does not suffer from an acquired psychiatric disorder that is related to service.  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated September 2004, and many other subsequent letters, that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

Additionally, the Veteran testified at a hearing before the Board in March 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                           § 3.103(c)(2).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran did identify medical documents at the Twin Valley Behavioral HealthCare in Columbus, Ohio and from the Ohio Department of Mental Health, but the RO received negative replies regarding any medical documents relating to the Veteran.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in April 2013 for additional development, specifically obtaining records from Ohio State University hospital, a new VA mental health evaluation, an etiology opinion and readjudicating the claim.  The Veteran was provided a VA examination in April 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2014 supplemental statement of the case.  The RO also sent a letter to the Ohio Department of Mental Health and the RO received a return letter in March 2014, stating that they searched by name and/or social security number and were unable to locate a record of hospitalization relating to the Veteran.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for PTSD is denied 

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


